                 Case 18-12808-KG              Doc 107       Filed 02/11/19        Page 1 of 2



                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF DELAWARE

___________________________________________
                                           )
In re:                                     ) Chapter 11
                                           )
WHITE EAGLE ASSET PORTFOLIO, LP, et al.,1 ) Case No. 18-12808-(KG)
                                           )
                  Debtors.                 ) Jointly Administered
___________________________________________)

                                 NOTICE OF APPEARANCE AND
                               DEMAND FOR NOTICES AND PAPERS

         PLEASE TAKE NOTICE that Joseph E. Sarachek, Esq. of The Sarachek Law Firm
hereby enters this Notice of Appearance pursuant to Sections 342 and 1109(b) of Title 11 of the
United States Code (the “Bankruptcy Code”) and Rule 9010(b) of the Federal Rules of
Bankruptcy Procedure (the “Bankruptcy Rules”) as counsel for JSARCO, LLC, a creditor in the
above-captioned matter. The undersigned requests that the Clerk of this Court add counsel’s
name and address to the master list of creditors and any official service list for purposes of
receiving notices and pleadings, including pursuant to Bankruptcy Rules 2002, 3017 and 9007,
and request that the Clerk, its agent, and all other parties to this case deliver all such notices and
pleadings, as follows:

                                            Joseph E. Sarachek, Esq.
                                            The Sarachek Law Firm
                                            101 Park Avenue, 27th Floor
                                            New York, NY 10178
                                            Telephone: (646) 517-5420
                                            Facsimile: (646) 861-4950
                                            Email: joe@saracheklawfirm.com

         PLEASE TAKE FURTHER NOTICE that pursuant to Section 1109(b) of the
Bankruptcy Code, the foregoing demand includes not only the notices and papers referred to in
the Rules specified above but also includes, without limitation, any notice, application,
complaint, demand, motion, petition, pleading or request, whether formal or informal, written or

1 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification

number, where applicable, include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC
(8312); and Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in
these chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.
               Case 18-12808-KG          Doc 107      Filed 02/11/19     Page 2 of 2



oral, and whether transmitted or conveyed by mail, hand delivery, telephone, telegraph, telex or
otherwise filed or made with regard to the referenced case and proceedings therein.
       PLEASE TAKE FURTHER NOTICE that, pursuant to Bankruptcy Rule 3017(a), this
request also constitutes a request in writing for copies of any disclosure statements or plans of
reorganization filed in the above-captioned matter.
       PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and
Request for Notices nor any subsequent appearance, pleading, claim or suit is intended or shall
be deemed to waive any (i) rights to have final orders in non-core matters (or core matters as to
which such grant of core status by Congress violates the Constitution) entered only after de novo
review by a higher court; (ii) right to trial by jury in any proceedings so triable herein or in any
case, controversy, or proceeding related thereto; (iii) right to have the reference withdrawn in any
matter subject to mandatory or discretionary withdrawal; or (iv) other rights, claims, actions,
defenses, setoffs, or recoupments to which JSARCO, LLC is or may be entitled under
agreements, in law, or, in equity, all of which rights, claims, actions, defenses setoffs, and
recoupments are expressly reserved.
Dated: February 11, 2019
                                               THE SARACHEK LAW FIRM
                                               /s/ Joseph E. Sarachek
                                               Joseph E. Sarachek (NY Bar No. 2163228)
                                               The Sarachek Law Firm
                                               101 Park Avenue, 27th Floor
                                               New York, NY 10178
                                               Telephone: (646) 517-5420
                                               Facsimile: (646) 861-4950
                                               Email: joe@saracheklawfirm.com
